UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-2322


DANIEL WAYNE ORR; F. A. O., a minor; L. D. O., a minor,

                      Plaintiffs – Appellants,

          v.

NORTH CAROLINA DEPARTMENT OF HEALTH & HUMAN SERVICES,
Division of Mental Illness and Substance Abuse; WAKE COUNTY
DEPARTMENT OF SOCIAL SERVICES, Adult Protective Services;
RAMON RAJONO, Director of Adult Protective Services; CRAIG
BURRIS, Director of Senior Services; GLENDA REED, Elderly
Services,

                      Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Dever, III,
Chief District Judge. (5:13-cv-00671-D)


Submitted:   December 19, 2013            Decided:   December 23, 2013


Before SHEDD, DAVIS, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Daniel Wayne Orr, Appellant Pro Se. Roger A. Askew, WAKE COUNTY
ATTORNEY’S OFFICE, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Daniel Wayne Orr and two minor Appellants appeal the

district court’s order dismissing their 42 U.S.C. § 1983 (2006)

complaint as frivolous, pursuant to 28 U.S.C. § 1915(e)(2)(B)

(2006).    We have reviewed the record and find no reversible

error.    Accordingly, we affirm for the reasons stated by the

district court.   Orr v. N.C. Dep’t of Health & Human Servs., No.

5:13-cv-00671-D (E.D.N.C. Oct. 16, 2013).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                         AFFIRMED




                                  2